IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT OF                       : NO. 461
CHAIRPERSON OF THE                          : JUDICIAL ADMINISTRATION DOCKET
ADMINISTRATIVE GOVERNING BOARD              :
OF THE FIRST JUDICIAL DISTRICT              :
                                            :


                                      ORDER


PER CURIAM:



      AND NOW, this 27th day of January, 2016, per our contemporaneous order

reconstituting the Administrative Governing Board of the First Judicial District, the

Honorable Sheila A. Woods-Skipper is recognized as Chairperson of the Administrative

Governing Board for the period of her tenure as President Judge of the Court of

Common Pleas of Philadelphia County.



      Mr. Justice Eakin did not participate in the decision of this matter.